DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest communicating using a time- synchronized transport layer (TSL) protocol comprising a plurality of phases including a characterization phase, and wherein the characterization phase comprises at least one of: (1) determining a first set of latency values associated with data transmission from the first node to the second node or the third node, (2) determining a second set of latency values associated with data transmission from the second node to the first node or the third node, and (3) determining a third set of latency values associated with data transmission from the third node to the first node or the second node, as specified in independent claim 1.
The prior art does not teach or fairly suggest communicating using a time-synchronized transport layer (TSL) protocol comprising a plurality of phases including a characterization phase and a standby phase, wherein the characterization phase comprises determining at least one latency value associated with data transmission within the network, as specified in independent claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472